Citation Nr: 0704278	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  03-04 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to March 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Nashville, Tennessee, Regional 
Office (RO).  The veteran provided testimony before a 
Veterans Law Judge at the RO in August 2005; a transcript is 
of record.

This case was previously before the Board in October 2005 and 
remanded for additional development and re-adjudication.


FINDINGS OF FACT

1.  A claim for service connection for nervous condition was 
denied by the RO in November 1983 and not appealed.

2.  A December 1986 rating action affirmed the denial of 
service connection on the basis that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran was notified and did not appeal; that was the last 
final denial as to that issue on any basis before the present 
attempt to reopen the claim.  

3.  The evidence received since the December 1986 decision is 
new, but does not raise a reasonable possibility of 
substantiating the underlying claim for service connection, 
and therefore is not material evidence.  


CONCLUSIONS OF LAW

1.  The RO's unappealed December 1986 decision, denying 
service connection for a nervous condition, was final based 
upon the evidence of record at that time.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 
(2006).  

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a 
psychiatric disability.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 
(Vet. App. Dec. 21, 2006). 

In letters dated in April 2002, January 2005, and November 
2005, the RO informed the veteran of its duty to assist him 
in substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  Taken together, the letters 
informed him that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
the service department, Social Security, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send any other medical records supporting his claim, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also specifically asked 
to provide "any evidence in your possession that pertains to 
your claim." 

The Board finds that the content of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in a SSOC dated 
in September 2006, he was provided with an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

With respect to obtaining new and material evidence, the 
Board finds that these letters also meet the specificity 
required under Kent v. Nicholson, 20 Vet. App. 1 (2006) as 
the veteran was advised of the exact reason for the previous 
denial and the evidence needed to reopen the claim.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
questions are moot.

II.  New and Material Evidence

The veteran is seeking to reopen his claim for service 
connection for a psychiatric disability, which was initially 
denied by the RO in November 1983.  At that time, it was held 
that he had a nervous condition which pre-existed service and 
was not aggravated therein.  His application to reopen the 
claim was denied in December 1986 on the basis that new and 
material evidence had not been submitted.  The veteran was 
notified, but did not appeal.  That is the last final denial 
on any basis.  See 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  A 
final decision cannot be reopened and reconsidered by the VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
38 U.S.C.A. § 5108.  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2006); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's request to reopen his claim was filed 
in March 2002, so the amended regulatory provisions governing 
new and material evidence are applicable.  Consequently, the 
appeal will be decided under the current version of section 
3.156(a), as is outlined in the decision below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, related 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
Id.  Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court has stated that, in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, which means, in this 
case, since the December 1986 RO decision.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  

Under basic principles relating to service connection, a 
lifelong pattern of action or behavior manifesting 
developmental defects or pathological trends in the 
personality structure due to a personality disorder is 
considered to be of preservice origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  The law is clear that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2006).  See Winn v. Brown , 8 Vet.App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997) (specifically holding that "38 C.F.R. § 3.303(c), as 
it pertains to personality disorder, is a valid exercise of 
the authority granted to the Secretary of Veterans 
Affairs").  See also Beno v. Principi, 3 Vet. App. 439, 441 
(1992).  The Board notes, however, that service connection 
may be granted, in limited circumstances, for disability due 
to aggravation of a constitutional or developmental 
abnormality by superimposed disease or injury.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993); 38 C.F.R. § 4.127.  

III.  Factual Background 

In this case, service medical records (SMRs) show that the 
veteran underwent a psychiatric evaluation in February 1967, 
98 days after service entrance, due to passive-aggressive 
personality disorder.  He was found to have had a history of 
similar character traits prior to service.  The examiner 
concluded there was no disqualifying mental defect sufficient 
to warrant disposition through medical channels.  Rather, the 
veteran's low motivation for good duty, low test score and 
immature personality made him unsuitable for further service.  
He was cleared psychiatrically, with no significant mental 
illness found, for appropriate administrative action and 
discharged from service.  

Post service records show treatment and hospitalizations for 
schizophrenia beginning in 1978, with ongoing psychiatric 
treatment thereafter.  There was no discussion regarding 
onset.  Also of record is a September 1981 statement from a 
former employer indicating the veteran's employment had been 
terminated due to a recurring and intense nervous condition.  

In a November 1983 rating decision, the RO denied entitlement 
to service connection for a nervous condition.  It was 
essentially held that the veteran's nervous condition existed 
prior to service and was not adversely affected by service.

In a subsequent decision dated in December 1986, the RO 
affirmed the denial of service connection on the basis that 
new and material evidence had not been submitted to reopen 
the claim.  Evidence considered at that time included, 
additional VA treatment records dated from 1984 to 1986.  
These records show treatment for various disabilities as well 
as continued psychiatric evaluation and treatment with no 
indication as to onset.  

Evidence received since then includes VA outpatient treatment 
and hospitalization records dated from 1971 to 2003, again 
addressing the veteran's psychiatric treatment.  Also of 
record are various lay statements in which the veteran 
contends that he had no mental problems prior to entering 
service.  In an October 2003 lay statement the veteran's 
former teacher noted that to his knowledge the veteran did 
not have psychological problems as a student.  In another 
statement a long-time aquaintenance noted the veteran worked 
as a draftsman for about 10 years.  

During a travel board hearing in August 2005, the veteran 
testified that he had not received any psychiatric treatment 
prior to service.  He testified that he served for 98 days at 
Fort Campbell and that his nervous condition was aggravated 
during that time.  After service discharge in 1967 he worked 
for several years and was first hospitalized in 1971 with 
schizophrenia.  He was able to return to work for about 6 
months but was eventually terminated.  He has not worked 
since 1984.  

Also associated with the claims folder are documents from the 
Social Security Administration (SSA).  The information 
provided is to the effect that the veteran had been entitled 
to receive disability benefits since February 1985.  

IV.  Analysis

The evidence lacking at the time of the December 1986 rating 
decision was medical documentation to show that the veteran's 
preexisting nervous condition was aggravated during service.  
Therefore, any "new" evidence would have to show that his 
personality disorder worsened beyond its natural progression 
as a result of service.  Although documents associated with 
the file since the 1986 rating decision are new, the record 
is still devoid of such evidence.  The newly submitted 
evidence includes no competent evidence suggesting in-service 
aggravation of the preexisting personality disorder by 
superimposed injury or disease during the veteran's short 
period of military service.

Rather, clinical records merely show that the veteran had 
been in and out of hospitals over the years and had mostly 
been involved at the VA since 1981.  Treatment records 
indicate the presence of various mental disorders, for which 
treatment was sought, but for which an etiology was not 
provided.  These records do not show that the schizophrenia 
first treated in 1971 and thereafter, had been manifested 
prior to that date and reflect no reference to the veteran's 
psychiatric disability as being related to military service.  
Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

To the extent that the veteran has offered lay statements in 
an attempt to establish during service, the Board notes that 
such evidence essentially constitutes reiterations of the 
veteran's assertions made in connection with the prior 
denial, and, thus, cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  In any event, as the veteran is 
not shown to possess the appropriate medical expertise and 
training to competently offer an opinion as to whether his 
personality disorder actually worsened as a result of 
service, any statements purporting to do so cannot constitute 
material evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  For these reasons, the unsupported lay statements, 
even if new, cannot serve as a predicate to reopen the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for a nervous condition.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim of service connection for a 
nervous condition is denied.

____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


